Citation Nr: 0602188	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
vitiligo.  

2.  Entitlement to an increased (compensable) rating for left 
inguinal hernia.  

3.  Entitlement to an increased (compensable) rating for 
bilateral pterygium.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1998.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The veteran presented personal testimony during a Travel 
Board hearing before the undersigned Veterans Law Judge in 
September 2005.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  

2.  Vitiligo is manifested by a hypopigmented skin lesion 
measuring 1/2 centimeter in diameter and scattered 
depigmented spots that involve 5 percent of the anterior 
surface of the lower leg; vitiligo does not affect exposed 
areas of the veteran's body.  

3.  A left inguinal hernia is not shown to be recurrent, 
readily reducible and does not require support by truss or 
belt.  

4.  Bilateral pterygium is not shown to cause loss of vision.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an increased 
(compensable) rating for vitiligo have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7823 (2005).  

2.  The schedular criteria for entitlement to an increased 
(compensable) rating for left inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2005).  

3.  The schedular criteria for entitlement to an increased 
(compensable) rating for bilateral pterygium have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Code 6034 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In January 2001, the veteran filed the claim of entitlement 
to an increased rating for vitiligo, left inguinal hernia, 
and bilateral pterygium.  The RO denied the claims in 
December 2001.  Upon receiving notification of the denials, 
the veteran timely appealed the RO's decision.  The veteran 
was provided with a Statement of the Case in April 2003.  
Thereafter, the veteran perfected the appeal before the 
Board.  

In November 2002, the veteran was informed of what evidence 
and information VA received in connection with the claims; 
the evidence and information that VA agreed to assist the 
veteran in obtaining; and the evidence and information that 
VA suggested the veteran submit in support of the claims.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

In July 1998, the RO established entitlement to service 
connection and assigned noncompensable ratings for vitiligo, 
left hernia repair, and bilateral pterygium.  The awards were 
based on evidence found in the service medical records as 
well as post-service medical examinations and records. 

The veteran underwent a VA dermatology examination in April 
2001.  The veteran reported that he was not receiving 
treatment for any skin condition.  Subjective complaints 
included pruritus, pain, and itching of the skin.  Objective 
evaluation revealed no lesions or abnormalities of the scalp, 
no signs of ulceration, exfoliation or crusting, and there 
were no associated systemic or nervous manifestations.  The 
diagnosis was seborrheic dermatitis of the face, in 
remission.  

In April 2001, a VA eye examination was conducted.  No 
complaints of pterygium were noted.  Corrected vision in both 
eyes was 20/20.  The cornea were clear and the pupils 
reactive.  The diagnosis was bilateral pinguecula.  

During the August 2001 VA gastrointestinal examination, 
objective findings revealed a well healed scar in the left 
suprapubic, without recurrent hernia. The veteran did not 
complain of pain in the area.  The diagnosis was status post 
left hernia repair.  

On VA dermatology examination performed in November 2002, the 
physician noted that the veteran had a history of vitiligo, 
with rash, intermittently, that primarily affected the scalp 
and face.  Occasionally, the skin condition affected the 
anterior chest and gluteal area.  On physical examination, 
there was no rash on the scalp or face.  On the gluteal area, 
there was lighter colored, flat, non-ulcerated, non-
exfoliating, non-crusting skin lesions.  There were no 
associated systemic or nervous manifestations noted.  The 
diagnosis was vitiligo, per history, with a stable course.  

During a November 2002 VA medical examination, the left 
inguinal hernia surgical scar was described as well-healed.  
There was no significant swelling or impulse on coughing or 
on increasing the abdominal pressure.  The veteran did use 
trusses or belts.  The diagnosis was remote left inguinal 
hernia repair with minimal residual.  

The November 2002 VA eye examination noted that corrected 
vision was 20/20 in both eyes.  There was no visual field 
deficit.  The diagnosis was bilateral pinguecula, not 
visually significant.  

In connection with the June 2003 Substantive Appeal, the 
veteran argued that he was entitled to a compensable rating 
because of recurrent rashes on the scalp, face, chest, and 
gluteal areas which exfoliated and caused frequent itching.  
He maintained that the rashes affected extensive and exposed 
areas.  With regard to the left inguinal hernia repair, he 
argued that the left inguinal hernia should be evaluated as 
10 percent disabling for painful scars.  The veteran 
maintained that the bilateral pterygium caused daily 
discomfort and discharge from the eyes, and that the eyes 
were constantly red and itchy.  

On VA dermatology examination, dated in March 2004, the 
veteran's complaints were similar to those of previous 
examinations.  Objective examination revealed no evidence of 
a rash on the scalp or the face.  On the left gluteal area 
there was a hypopigmented, flat, non-ulcerated, non-
exfoliating, non-crusting skin lesion measuring 1/2 
centimeter in diameter.  The examination also showed that the 
veteran had scattered depigmented spots involving 5 percent 
of the anterior surface of the lower legs.  There was no 
ulceration, exfoliation or crusting., and no systemic or 
nervous manifestations.  The diagnosis was vitiligo.  

The VA eye examination, dated in March 2004, noted the 
veteran's complaint that milky fluid squirted out of his eyes 
when he pushed on his pingueculae.  He had never had eye 
surgery.  Corrected vision in both eyes was 20/20.  No visual 
field deficits were detected, and visual fields were full.  
The corneas were described as clear.  The diagnosis was 
bilateral pinguecula.  

During the March 2004 gastrointestinal examination, the 
veteran subjectively complained of mild discomfort and 
irritation in the left groin area which was worse since his 
prostate surgery in April 2002.  Objective examination 
revealed a well healed left inguinal hernia scar.  There was 
no swelling, tenderness or impulse on coughing.  He did not 
have a hernia and he did not use trusses or belts.  The 
diagnosis was residuals of left inguinal hernia repair with 
no recurrence.  

During the September 2005 Travel Board hearing, the veteran 
testified that he suffered from a rash that affected his 
gluteal area legs, and chest.  He further testified that the 
rashes were constant and cased itching, and he described the 
rashes as light spots on his legs.  With regard to the left 
inguinal hernia repair, the veteran testified that he 
suffered from discomfort in the area of his left testicle and 
that he experienced soreness in the area of the hernia scar.  
He testified that a physician never prescribed a belt for him 
to wear.  While a portion of the veteran's personal testimony 
pertained to his eyes, he did not provide testimony that 
related to bilateral pterygium or symptoms of impaired vision 
as a result of bilateral pterygium.  

The VA medical reports, dated through September 2005, do not 
show treatment for vitiligo or findings of recurrent left 
inguinal hernia.  In September 2005, during a VA eye 
evaluation, it was a noted that the veteran corrected vision 
was 20/20, bilaterally.  Pingueculae were noted in the 
conjunctiva of both eyes.  He had a full visual field.    

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  The veteran was informed of 
the old and new criteria for evaluating skin disabilities in 
the April 2003 Statement of the Case.  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent Congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).  

The criteria for skin disabilities under Diagnostic Code 
7806, prior to the change in the regulation, provide:

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

The criteria for skin disabilities under Diagnostic Code 
7806, effective the date of the change in the regulation, 
provide:

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  

The criteria for the evaluation of skin disabilities provide:

7823
Vitiligo:
Rating
 
With exposed areas affected
10
 
With no exposed areas affected
0
38 C.F.R. § 4.118, Diagnostic Code 7823 (2005).  

The criteria for the digestive system provide:

7338
Hernia, inguinal:
Rating

Large, postoperative, recurrent, not well 
supported under ordinary conditions and not 
readily reducible, when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and 
well supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia 
protrusion
0
Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.
38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).  

The criteria for the eyes provide:

603
4
Pterygium:

Rate for loss of vision, if any.
38 C.F.R. § 4.84a, Diagnostic Code 6034 (2005).  

Analysis

The veteran's claims for entitlement to an increased rating 
for vitiligo, left hernia repair, and bilateral pterygium was 
received in January 2001.  The Board is required to determine 
whether an increase in the noncompensable ratings is 
warranted.  In doing so, the present level of the 
disabilities is of primary concern.  

Entitlement to an Increased (Compensable) Rating for Vitiligo

The determinative issue is whether the veteran's vitiligo 
causes a rash with exfoliation, exudation or itching, 
involving an exposed surface or extensive area, or whether 
the veteran developed vitiligo that affects the exposed areas 
of his body.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7823 (2005).  

In April 2001 there were was no mention of vitiligo during 
the physical examination.  In November 2002, the examiner 
noted that the veteran had a history of vitiligo that was 
stable.  At the time of the examination, there was no rash on 
the veteran's face or the scalp; however there was a lighter 
colored skin lesion on the gluteal area.  On VA examination, 
dated in March 2004, the objective findings showed that there 
were no rashes on the veteran's face or scalp; however, there 
was a hypopigmented skin lesion measuring 1/2 centimeter in 
diameter on the left gluteal area and scattered depigmented 
spots involving 5 percent of the anterior surface of the 
lower legs.  No contradictory medical evidence has been 
received.  

Based on the current objective medical findings, and in 
consideration of both the old and the new criteria for 
evaluating skin disabilities, the veteran's vitiligo does not 
cause exfoliation, exudation or itching on an exposed surface 
or of an extensive area, and vitiligo does not affect the 
exposed areas of his body.  In fact, according to the 
objective medical findings, the gluteal area and the lower 
leg are the only areas affected by the skin disability.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7823 (2005).  

Consequently, the veteran's disability picture for vitiligo 
more nearly approximates the criteria for a noncompensable 
rating.  

Entitlement to an Increased (compensable) Rating for Left 
Inguinal Hernia

The objective medical findings consistently show that the 
veteran's left inguinal hernia is not recurrent, and the 
veteran does not use a truss or belt.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2005).  Consequently, the disability 
picture more nearly approximates the criteria for a 
noncompensable evaluation at this time.  

Entitlement to an Increased (compensable) Rating for 
Bilateral Pterygium

The medical reports show a diagnosis of pinguecula of both 
eyes  Visual fields are full and unobstructed, and corrected 
vision in both eyes is 20/20.  The medical reports does not 
reflect loss of vision as a result of pterygium.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6034 (2005).  Based on the 
forgoing, the disability picture for bilateral pterygium more 
nearly approximates a noncompensable evaluation.  

Extraschedular Rating

The assignment of an extraschedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record is silent for objective evidence that the 
veteran's service-connected disabilities have resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that the disabilities have necessitated 
frequent periods of hospitalization.  

Under these circumstances, the claims of entitlement to an 
increased (compensable) rating for vitiligo, left inguinal 
hernia, and bilateral pterygium must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

Entitlement to an increased (compensable) rating for vitiligo 
is denied.  

Entitlement to an increased (compensable) rating for left 
inguinal hernia is denied.  

Entitlement to an increased (compensable) rating for 
bilateral pterygium is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


